DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of copending Application No. 17/688494 (Published as US 20220191541). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 1, 
Instant Application
App. 17/688494 (US 20220191541)
1. A video encoding apparatus for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
1. A video encoding method for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
determine the target block, by partitioning a pre-determined size of block in a tree structure;
determining the target block, by partitioning a pre-determined size of block in a tree structure;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generating a first motion vector for a first reference picture and a second motion vector for a second reference picture;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
deriving a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable; and
generating a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable; and
encode partition information related to the tree structure, and residual signals that are differences between samples in the target block and samples in the prediction block.
encoding partition information related to the tree structure, and residual signals that are differences between samples in the target block and samples in the prediction block.


As examined above, claim 1 of the instant application is drawn to identical subject matter and is the same invention as claim 1 of copending Application No. 17/688494, and is therefore rejected under 35 U.S.C. 101 by a provisional statutory double patenting rejection.
	Claims 2-4 are rejected for their dependence on claim 1.
Regarding claim 5, 
Instant Application
App. 17/688494 (US 20220191541)
5. A video decoding method for predicting a target block using a bi-directional optical flow, the method comprising:
5. A video decoding apparatus for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
decoding partition information from a bitstream, and determining the target block by partitioning a pre-determined size of block in a tree structure;
decode partition information from a bitstream, and determine the target block by partitioning a pre-determined size of block in a tree structure;
reconstructing residual signals corresponding to the target block from the bitstream;
reconstruct residual signals corresponding to the target block from the bitstream;
generating a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
deriving a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generating a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
reconstructing the target block by using samples in the prediction block and the residual signals.
reconstruct the target block by using samples in the prediction block and the residual signals.


As examined above, claim 5 of the instant application is drawn to identical subject matter and is the same invention as claim 5 of copending Application No. 17/688494, and is therefore rejected under 35 U.S.C. 101 by a provisional statutory double patenting rejection.
Claims 6-8 are rejected for their dependence on claim 5.
Claims 9 is analogous to claim 1 and is rejected for the same reasons as claim 1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 11,297,344 in view of Cho (US 20190037216) (hereinafter Cho).
Regarding claim 1, 
Instant Application
U.S. Patent No. 11,297,344
1. A video encoding apparatus for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
13. An inter prediction apparatus for predicting a current block using a bi-directional optical flow in a video encoding or decoding, the apparatus comprising one or more processor configured to:
determine the target block, by partitioning a pre-determined size of block in a tree structure;

generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable; and
generate a prediction block of the current block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable.
encode partition information related to the tree structure, and residual signals that are differences between samples in the target block and samples in the prediction block.



	Although claim 13 of U.S. Patent No. 11,297,344 does not specify target block prediction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, and 137 teach encoding prediction information including partition levels, residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 13 of U.S. Patent No. 11,297,344 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
	Claims 2-4 are rejected for their dependence on claim 1.
Regarding claim 5, 
Instant Application
U.S. Patent No. 11,297,344
5. A video decoding method for predicting a target block using a bi-directional optical flow, the method comprising:
13. An inter prediction apparatus for predicting a current block using a bi-directional optical flow in a video encoding or decoding, the apparatus comprising one or more processor configured to:
decoding partition information from a bitstream, and determining the target block by partitioning a pre-determined size of block in a tree structure;

reconstructing residual signals corresponding to the target block from the bitstream;

generating a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
deriving a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generating a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
reconstructing the target block by using samples in the prediction block and the residual signals.



Although claim 13 of U.S. Patent No. 11,297,344 does not specify target block prediction decoding and reconstruction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, 125, and 137 teach decoding prediction information including partition levels, and reconstructing residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 13 of U.S. Patent No. 11,297,344 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
Claims 6-8 are rejected for their dependence on claim 5.
Claims 9 is analogous to claim 1 and is rejected for the same reasons as claim 1.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-11 of copending Application No. 17/688334 (Published as US 20220191538) in view of Cho (US 20190037216) (hereinafter Cho). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 
Instant Application
App. 17/688334 (US 20220191538)
1. A video encoding apparatus for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
1. An inter prediction apparatus for predicting a target block using a bi-directional optical flow in a video encoding, the apparatus comprising one or more processor configured to:
determine the target block, by partitioning a pre-determined size of block in a tree structure;

generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable; and
generate a prediction block of the current block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable.
encode partition information related to the tree structure, and residual signals that are differences between samples in the target block and samples in the prediction block.
wherein the bi-directional optical flow is performed by the unit of samples in the target block or by the unit of sub-blocks partitioned from the target block.




	Although claim 1 of U.S. Patent Application No. 17/688334 does not specify target block prediction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, and 137 teach encoding prediction information including partition levels, residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 1 of U.S. Patent Application No. 17/688334 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
	Claims 2-4 are rejected for their dependence on claim 1.
Regarding claim 5, 
Instant Application
App. 17/688334 (US 20220191538)
5. A video decoding method for predicting a target block using a bi-directional optical flow, the method comprising:
1. An inter prediction apparatus for predicting a target block using a bi-directional optical flow in a video encoding, the apparatus comprising one or more processor configured to:
decoding partition information from a bitstream, and determining the target block by partitioning a pre-determined size of block in a tree structure;

reconstructing residual signals corresponding to the target block from the bitstream;

generating a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
deriving a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generating a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
reconstructing the target block by using samples in the prediction block and the residual signals.
wherein the bi-directional optical flow is performed by the unit of samples in the target block or by the unit of sub-blocks partitioned from the target block.


Although claim 1 of U.S. Patent Application No. 17/688334 does not specify target block prediction decoding and reconstruction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, 125, and 137 teach decoding prediction information including partition levels, and reconstructing residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 1 of U.S. Patent Application No. 17/688334 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
Claims 6-8 are rejected for their dependence on claim 5.
Claims 9 is analogous to claim 1 and is rejected for the same reasons as claim 1.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-11 of copending Application No. 17/688374 (Published as US 20220191539) in view of Cho (US 20190037216) (hereinafter Cho). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 
Instant Application
App. 17/688374 (US 20220191539)
1. A video encoding apparatus for predicting a target block using a bi-directional optical flow, the apparatus comprising one or more processor configured to:
1. An inter prediction apparatus for predicting a target block using a bi-directional optical flow in a video decoding, the apparatus comprising one or more processor configured to:
determine the target block, by partitioning a pre-determined size of block in a tree structure;

generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable; and
generate a prediction block of the current block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable.
encode partition information related to the tree structure, and residual signals that are differences between samples in the target block and samples in the prediction block.
wherein the bi-directional optical flow is performed by the unit of samples in the target block or by the unit of sub-blocks partitioned from the target block.




	Although claim 1 of U.S. Patent Application No. 17/688374 does not specify encoding target block prediction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, and 137 teach encoding prediction information including partition levels, residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 1 of U.S. Patent Application No. 17/688374 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
	Claims 2-4 are rejected for their dependence on claim 1.
Regarding claim 5, 
Instant Application
App. 17/688374 (US 20220191539)
5. A video decoding method for predicting a target block using a bi-directional optical flow, the method comprising:
1. An inter prediction apparatus for predicting a target block using a bi-directional optical flow in a video decoding, the apparatus comprising one or more processor configured to:
decoding partition information from a bitstream, and determining the target block by partitioning a pre-determined size of block in a tree structure;

reconstructing residual signals corresponding to the target block from the bitstream;

generating a first motion vector for a first reference picture and a second motion vector for a second reference picture;
generate a first motion vector for a first reference picture and a second motion vector for a second reference picture;
deriving a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
derive a variable from sample value differences between samples in the first reference picture which are determined based on the first motion vector and samples in the second reference picture which are determined based on the second motion vector, wherein the variable is SAD (Sum of Absolute Differences) or SSE (Sum of Squared Errors) and is used for determining whether to apply the bi-directional optical flow;
generating a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
generate a prediction block of the target block from the first and second reference pictures, by selectively either applying or skipping the bi-directional optical flow depending on the variable;
reconstructing the target block by using samples in the prediction block and the residual signals.
wherein the bi-directional optical flow is performed by the unit of samples in the target block or by the unit of sub-blocks partitioned from the target block.


Although claim 1 of U.S. Patent Application No. 17/688374 does not specify target block prediction decoding and reconstruction, determining a target block by tree partitioning or encoding that partition information with residual signals, Cho paragraphs 13, 111-112, 125, and 137 teach decoding prediction information including partition levels, and reconstructing residual signals for target block prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 1 of U.S. Patent Application No. 17/688374 with the processing of Cho in order to further increase the efficiency of coding target blocks in video decoding and encoding processes (see Cho paragraph 2).
Claims 6-8 are rejected for their dependence on claim 5.
Claims 9 is analogous to claim 1 and is rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 1-9 are rejected under both statutory and non-statutory double patenting rejections as detailed above, but would be allowable if those rejections were overcome, due to containing subject matter allowable for the same reasons noted in parent application 16/642164 (US 11297344). 
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 1 contains the limitations regarding determining whether to predict a current block using bidirectional optical flow (BIO) based on a calculation of sum of absolute differences (SAD) or sum of squared errors (SSE) between a first and second reference picture. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 5 and 9 contain the same allowable subject matter as claim 1. The dependent claims contain allowable subject matter for being dependent on the independent claims. 
The closest prior art, Li et al. (US 20170094305), Hoshino et al. (US 20080002774), Wang et al. (US 20130202037), and Xu et al. (US 20110002389), either singularly or in combination fail to anticipate or render obvious the above described limitations. It is noted that the prior art teaches selectively applying BIO based on determination conditions. Separately, the prior art teaches calculating unidirectional SAD or SSE (between the current picture and one reference picture) in order to determine uni vs. bi prediction modes. However, applicant’s claimed invention uses bidirectional SAD or SSE (between a first and second reference picture) to determine mode, and one of ordinary skill in the art at the effective filing date of applicant’s invention would not have been motivated to look to using bidirectional SAD to determine a separate biprediction mode in general, as further separately, the prior art teaches calculating bidirectional SAD or SSE for the selection of bidirectional motion vectors, but not for the selection of a separate bidirectional prediction mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483